12 U.S. 84
8 Cranch 84
3 L.Ed. 495
GRACIEv.THE MARY'D. INS. COMP'Y.
Feb. Term, 1814

1
This case differs from that against the Marine Insurance

Company of Baltimore* only in one particular. A part of the cargo

2
remained on board the ship until the arrival of the French troops


3
when the departure of the vessel was prohibited by the general and


4
the ransom made.


5
This circumstance does not, in the opinion of the Court, vary


6
the case; because, omitting all other considerations, the loss, within the risk, being on only a part of the cargo, is a partial loss, and is affected by the warranty against particular average loss.


7
This judgment is also to be affirmed with costs.



*
 See 12 U.S. 75, 8 Cranch 75.